The following order in said cause explains itself:
“ It appearing to the Court that the bill of exceptions in said case purports to be an established copy of the lost original, and it also appearing from the record that a motion is still pending in Dougherty Supreme Court, to establish said lost original, it is ordered that said case be continued, and that counsel have leave to withdraw from the files of this Court the said purported established original, for use in the motion pending in the Court below,” 14th February, 1872.